Citation Nr: 1435564	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-29 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for disability of the feet, claimed as due to type II diabetes mellitus or exposure to Agent Orange or another toxin.

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a scar of the left arm.

4. Entitlement to service connection for skin disability, claimed as due to exposure to Agent Orange or another toxin during active service.

5. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine for the period from January 26, 2007, to January 13, 2010, and a rating in excess of 40 percent for the period from January 14, 2010, forward.

6. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity for the period from September 24, 2007, to January 13, 2010, and a rating in excess of 20 percent for the period from January 14, 2010, forward.

7. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity for the period from September 24, 2007, to January 13, 2010, and a rating in excess of 20 percent for the period from January 14, 2010, forward.

8. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to October 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2011 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In October 2011, the Board remanded the issues listed on the title page.  


FINDING OF FACT

In June 2013, prior to the promulgation of a decision in the appeal, the Veteran, via his attorney, indicated that he wished to withdraw all appeals and have his case closed.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claims of entitlement to service connection for disability of the feet, an acquired psychiatric disorder claimed as PTSD, a scar of the left arm, and a skin disability; the claims for higher ratings for degenerative disc disease of the lumbar spine and radiculopathy of the left and right lower extremities; and the claim for a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  

In a June 2012 rating decision, the RO granted service connection and assigned an initial 70 percent rating for pain disorder, depressive disorder, generalized anxiety disorder, and memory loss, effective January 26, 2007.  The Veteran filed a notice of disagreement (NOD).  A June 2013 Decision Review Officer (DRO) Conference Report indicates that it was agreed upon that the Veteran would be granted a 100 percent rating for this service-connected mental health disorder, effective January 26, 2007, with an award of Chapter 35 benefits from the same date.  The Veteran's attorney submitted a letter that date in which he indicated that the DRO would be granting an increased rating for the Veteran's service-connected psychological disorder from 70 percent to 100 percent, effective January 26, 2007, as well as Chapter 35 benefits, meaning the Veteran would be rated 100 percent permanent and total.  The attorney stated that he had spoken with the Veteran, and this would fully satisfy all of his appeals.  The attorney asked that any and all appeals be withdrawn and the case be closed.  A June 2013 rating decision reflects that the Veteran was, as indicated, awarded an initial 100 percent rating for his service-connected mental health disability, effective January 26, 2007, and basic eligibility to Dependents' Educational Assistance was established that date.  

In May 2014, the RO issued a supplemental statement of the case (SSOC) addressing the issues listed on the title page (as well as issues of entitlement to service connection for a disability of the throat, claimed as cancer, and entitlement to service connection for disability manifested by pain in the hands, which had previously been denied in the Board's October 2011 decision).  However, the May 2014 SSOC was issued in error, as the Veteran, via his attorney, had clearly already withdrawn any and all appeals.  As the June 2013 correspondence indicates that the Veteran wished to withdraw all appeals, there remain no allegations of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.

ORDER ON NEXT PAGE



ORDER

The appeal is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


